        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 1 of 37



Emily Jones
 emily@joneslawmt.com
JONES LAW FIRM
2101 Broadwater Ave.
P.O. Box 22537
Billings, MT 59104
Telephone: 406/384-7990
Local Counsel for Plaintiffs
James Bopp, Jr. (IN #2838-84)*
 jboppjr@aol.com
Richard E. Coleson (IN #11527-70)*
 rcoleson@bopplaw.com
Courtney Turner Milbank (IN #32178-29)*
 cmilbank@bopplaw.com
Angela Stuedemann (IA #69956)*
 astuedemann@bopplaw.com
True the Vote, Inc., Voters’ Rights Initiative
THE BOPP LAW FIRM, PC
1 South Sixth St.
Terre Haute, IN 47807-3510
Telephone: 812/232-2434
*Pro hac vice application forthcoming
Lead Counsel for Plaintiffs
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION
 Joe Lamm, Ravalli County Republican
 Central Committee, Jeff Wagner,                Case No.: ___________________
 Sylvia Wagner, Fiona Nave, Brent Nave,
                  Plaintiffs,                   Plaintiffs’ Preliminary-
     v.                                         Injunction Memorandum
 Stephen Bullock, in his official capacity as
 Governor of Montana; Corey Stapleton, in
 his official capacity as Secretary of State of
 Montana,
                  Defendants.


Pls.’ Prel. Inj. Mem.
            Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 2 of 37



                                              Table of Contents
Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

     A. Montana’s safe system of in-person with no-excuse-absentee voting
        complies with Phase 2 reopening rules, obviating any justification for
        the Plan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      1
     B. As a matter of law, mailed ballots pose the greater fraud risk. . . . . . . . . . .                                    3
     C. A sudden flood of mailed ballots poses serious risks to the right to vote. .                                           4
     D. Voters are irreparably harmed by the Plan. . . . . . . . . . . . . . . . . . . . . . . . . .                           8

Standing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

    I.     Voters are likely to succeed on the merits. . . . . . . . . . . . . . . . . . . . . . . . .                         14
           A. The Plan violates the Elections Clause. . . . . . . . . . . . . . . . . . . . . . . .                            14
           B. The Plan violates the right to vote by imposing the substan-
               tial risk of vote-dilution disenfranchisement the legislative
               balancing rejected. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             15
           C. The Plan violates the right to vote by imposing the substan-
               tial risk of direct disenfranchisement the legislative balanc-
               ing rejected. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         22
           D. The Plan violates the right to vote and equal protection by
               empowering voters in some counties over others . . . . . . . . . . . . . . . .                                  24
   II.     A preliminary injunction is necessary to prevent irreparable harm to
           constitutional rights. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            26
  III.     The balance of equities and the public interest support injunctive
           relief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   27

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30



Pls.’ Prel. Inj. Mem.                                          ii
            Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 3 of 37



                                            Table of Authorities
Cases
Andrade v. NAACP of Austin, 345 S.W.3d 1 (Tex. 2011) . . . . . . . . . . . . . . . . 10-11

Burdick v. Takushi, 504 U.S. 428 (1992) . . . . . . . . . . . . . . . . . . . . . . 18-19, 22-23

Bush v. Gore, 531 U.S. 98 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 15, 24-25

Cook v. Gralike, 531 U.S. 510 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Crawford v. Marion Cty. Elect’n Bd., 553 U.S. 181 (2008) . . . . 3, 4, 16, 17, 20-23

FEC v. Akins, 524 U.S. 11 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Fla. Democratic Party v. Scott, 215 F. Supp. 3d 1250 (N.D. Fla. 2016) . . . . . . . 27

Georgia Republican Party v. SEC, 886 F.3d 1198 (11th Cir. 2018) . . . . . . . . . . 12

Giovani Carandola v. Bason, 303 F.3d 507 (4th Cir. 2002) . . . . . . . . . . . . . . . . . 27

Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418
   (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Gray v. Sanders, 372 U.S. 368 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Griffin v. Roupas, 385 F.3d 1128 (7th Cir. 2004) . . . . . . . . . . . . . . . . . . . . 3, 16-17

League of Women Voters of N.C. v. North Carolina, 769 F.3d 224 (4th Cir. 2014)
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) . . . . . . . . . . . . . . . . . 9-10, 12

LWV of N.C. v. North Carolina, 769 F.3d 224 (4th Cir. 2014) . . . . . . . . . . . . . . . 19

Moore v. Ogilvie, 394 U.S. 814 (1969) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Ne. Ohio Coal. for the Homeless v. Husted, 696 F.3d 580 (6th Cir. 2012) . . . . . 19



Pls.’ Prel. Inj. Mem.                                         iii
            Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 4 of 37



Purcell v. Gonzalez, 549 U.S. 1 (2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Reynolds v. Sims, 377 U.S. 533 (1964) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 26

RNC v. DNC, 140 S. Ct. 1205 (2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Short v. Brown, 893 F.3d 671 (9th Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . 13, 26

Summers v. Earth Island Institute, 555 U.S. 488 (2009) . . . . . . . . . . . . . . . . . . . . 12

Susan B. Anthony List v. Driehaus, 573 U.S. 149 (2014) . . . . . . . . . . . . . . . . . . . 13

United States v. Salerno, 481 U.S. 739 (1987) . . . . . . . . . . . . . . . . . . . . . . . . 21-23

United States v. SCRAP, 412 U.S. 660 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008) . . . . . . . . . . . . . . . . . . . 13

Constitutions, Statutes, and Rules
MCA 10-3-104(2)(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

MCA 10-3-104(2)(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

MCA 13-1-101(17) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

MCA 13-13 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2

MCA 13-19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

MCA 13-19-104(3)(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 14

Mont. Const. art. III, § 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Mont. Const. art. IV, § 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

U.S. Const. amend. I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 26

U.S. Const. amend. XIV . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 25-26


Pls.’ Prel. Inj. Mem.                                      iv
            Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 5 of 37



U.S. Const. art. I, § 4, cl. 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 14, 16

U.S. const. art. II, § 1, cl. 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

U.S. Const. art. IV, para. 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

U.S. Const. pmbl. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Other Authorities
Akpan, What Fauci says the U.S. really needs to reopen safely, National
   Geograhic, Aug. 13, 2020, nationalgeographic.com/science/2020/08/what-
   anthony-fauci-says-united-states-really-needs-to-reopen-safely-cvd/ . . . . . . . 2

Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-2020
   and establishing conditions for Phase Two (May 19, 2020), available at
   covid19.mt.gov/Portals/223/Documents/Phase%20Two%20Directive%20w
   ith%20Appendices.pdf?ver=2020-05-19-145442-350 . . . . . . . . . . . . . . . . . . . 1

CDC, Considerations for Election Polling Locations and Voters (updated June
  22, 2020), cdc.gov/coronavirus/2019-ncov/community/election-polling-
  locations.html . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Commission on Federal Election Reform, Building Confidence in U.S. Elec-
  tions (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Corasaniti & Saul, Inside Wisconsin’s Election Mess: Thousands of Missing or
   Nullified Ballots, N.Y. Times, Apr. 9, 2020,
   nytimes.com/2020/04/09/us/politics/wisconsin-election-absentee-coronavirus.
   html . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

E. Chemerinsky, Constitutional Law: Principles and Policies (3d ed. 2006) 10-11

Fessler & Moore, More than 550,000 Primary Ballots Rejected in 2020, Far
   Outpacing 2016, NPR, Aug. 22, 2020,
   npr.org/2020/08/22/904693468/more-than-550-000-primary-absentee-
   ballots-rejected-in-2020-far-outpacing-2016 . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Florio, 46 Montana counties file mail ballot plans, Sept. 4, 2020,
    missoulian.com/news/state-and-regional/govt-and-politics/46-montana-

Pls.’ Prel. Inj. Mem.                                        v
            Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 6 of 37



     counties-file-mail-ballot-
     plans/article_b14cfead-9bbc-5601-95c3-d69c0a0563f0.html . . . . . . . . . . 8, 24

Kaufman, Postal service warns nearly every state it may not be able to delivery
   ballots in time based on current election rules, CNN, Aug. 15, 2020,
   cnn.com/2020/08/14/politics/usps-warn-states-mail-in-ballot-delivery/inde
   x.html . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Levine, Confessions of a voter fraud: I was a master at fixing mail-in ballots,
   The New York Post, August 29, 2020, nypost.com/2020/08/29/political-
   insider-explains-voter-fraud-with-mail-in-ballots . . . . . . . . . . . . . . . . . . . . . . . 4

Manfredi, USPS officials worry “supply chain” issues could impact mail bal-
  lots: Report, Fox Business, September 3, 2020,
  foxbusiness.com/politics/senior-usps-officials-worried-issues-in-the-
  supply-chain-could-prevent-voters-from-receiving-ballots-in-time-for-elec-
  tion-day-report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Mauger, ‘This can’t go on’: Detroit primary ballots went unchecked, GOP poll
  challengers say, Detroit News, Sept. 2, 2020,
  detroitnews.com/story/news/politics/2020/09/02/republican-observers-say-
  detroit-ballots-went-unchecked/5680540002/ . . . . . . . . . . . . . . . . . . . . . . . . . 6

Moretti, What are costs of voting by mail?, Electionline.org (2020),
  electionline.org/electionline-weekly/2020/04-23 . . . . . . . . . . . . . . . . . . . . . . . 7

Norden et al., Brennan Center for Justice, Report: Estimated Costs of Covid-19
   Election Resiliency Measures (2020), brennancenter.org/our-
   work/research-reports/estimated-costs-covid-19-election-resiliency-mea-
   sures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Re, Mail-in voting faces slew of issues nationwide, as emergency USPS memo
    sounds alarm, Fox News, July 22, 2020, www.foxnews.com/politics/mail-
    in-voting-faces-slew-of-issues-nationwide . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 7

Ross, More than 18,000 mail ballots not counted in Florida’s March presiden-
   tial primary, Tampa Bay Times, June 29, 2020,
   tampabay.com/news/health/2020/06/29/more-than-18000-mail-ballots-not-
   counted-in-floridas-march-presidential-preference-primary . . . . . . . . . . . . . . . 5

Pls.’ Prel. Inj. Mem.                                        vi
           Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 7 of 37



The Heritage Foundation, A Sampling of Recent Election Fraud Cases from
   Across the United States, heritage.org/voterfraud. . . . . . . . . . . . . . . . . . . . . . . 3

Vogt, All-Mail Pandemic Election Ends IN Fraud Charges Against NJ Politi-
   cians, New Jersey 101.5, June 25, 2020, nj1015.com/all-mail-pandemic-
   election-ends-in-fraud-charges-against-nj-politi-
   cians/?trackback=fbshare_mobile . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Warren, Democrats Should Curb Their Enthusiasm for Mail-in Voting, Polit-
  ico, Sept. 2, 2020, politico.com/news/magazine/2020/09/02/democrats-
  mail-in-voting-407939 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Wise, Postal Service Watchdog Outlines ‘Concerns’ Surrounding Election
   Readiness, NPR, Sept. 1, 2020, npr.org/2020/09/01/908395806/postal-
   service-watchdog-outlines-concerns-surrounding-election-readiness . . . . . . . 6

C.A. Wright et al., Federal Practice & Procedure § 3531.10 (3d ed. 2008) . . . . 10




Pls.’ Prel. Inj. Mem.                                 vii
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 8 of 37



                                  Introduction

   Plaintiffs (“Voters”)1 challenge (i) the Governor’s Directive2 (“Plan”), which

allows counties to choose “mail ballot” voting3 (with ballots sent without request)

for the November 3, 2020 general election, and (ii) implementation by Secretary of

State approving of county plans adopting the Plan, which together displace the leg-

islative mandate expressly barring mail-ballot voting for “regularly scheduled fed-

eral ... election[s],” MCA 13-19-104(3)(a).

                                      Facts

A. Montana’s safe system of in-person with no-excuse-absentee voting com-
   plies with Phase 2 reopening rules, obviating any justification for the Plan.

   As COVID-19 risk subsided, the Governor authorized Phase 2 of reopening as

of June 1,4 allowing groups over 50 to assemble in places where social distancing
   1
      “Voters” herein includes voters, state-office candidates (also voters), and a
political party (representing voters). Montana law references “electors,” i.e.,
“individual[s] qualified to vote.” Mont. Code (“MCA”) 13-1-101(17).
    2
      See Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-
2020 and providing for measures to implement the 2020 November general elec-
tion safely (Aug. 6, 2020)), covid19.mt.gov/Portals/223/Documents/2020-08-
06_Directive%20-%20November%20Elections.pdf?ver=2020-08-06-112431-693.
All hyperlinks herein were checked on September 7, 2020 or after.
    3
      Montana allows “mail ballot elections” under limited circumstances. MCA
13-19, with such ballots called herein “mail ballots,” as distinguished from by-re-
quest “absentee ballots” provided under MCA 13-13.
    4
      See Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-
2020 and establishing conditions for Phase Two (May 19, 2020), available at
covid19.mt.gov/Portals/223/Documents/Phase%20Two%20Directive%20with%20
Appendices.pdf?ver=2020-05-19-145442-350.

Pls.’ Prel. Inj. Mem.                    1
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 9 of 37



is possible, id. at 4, and recommending “face coverings while in public, especially

in circumstances that do not readily allow for appropriate physical distancing (e.g.,

grocery/retail stores, pharmacies, public transportation),” id. at 3. Social distanc-

ing, masks, screens, sanitizing, and other safety measures are possible and recom-

mended for polling places to protect voters and poll workers. CDC, Considerations

for Election Polling Locations and Voters (updated June 22, 2020),

cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html. Asked

if “people [can] safely ... vote in person... this year,” Dr. Anthony Fauci, director of

the U.S. National Institute of Allergy and Infectious Diseases, says yes:

    I think if carefully done, according to the guidelines, there’s no reason that I
    can see why that not be the case. For example, when you look at going to a
    grocery store now in many regions and counties and cities that are doing it
    correctly, they have “X”s every six or more feet. And it says, Don’t leave this
    spot until the person in front of you left their spot. And you can do that, if you
    go and wear a mask, if you observe the physical distancing, and don’t have a
    crowded situation, there’s no reason why you shouldn’t be able to do that.

nationalgeographic.com/science/2020/08/what-anthony-fauci-says-united-states-re

ally-needs-to-reopen-safely-cvd/ (interview transcript). Dr. Fauci noted that the

minority specially at risk might wish to mail a ballot, id., which is provided for by

Montana’s no-excuse-required absentee-ballot voting, MCA 13-13.

    So Montana’s system of in-person and absentee-ballot voting is safe and fully

consistent with the Governor’s own Phase 2. That makes the Plan factually unjusti-

fied, arbitrary, capricious, and irrational—in an election where the Governor him-

Pls.’ Prel. Inj. Mem.                       2
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 10 of 37



self is a U.S. Senate candidate. See stevebullock.com/.

B. As a matter of law, mailed ballots pose the greater fraud risk.

    The Supreme Court has already recognized (citing evidence)5 that vote fraud

occurs more with mailed ballots than in-person ballots, making that true as a matter

of law. Crawford v. Marion Cty. Elect’n Bd., 553 U.S. 181, 191-97 (2008); see

also Griffin v. Roupas, 385 F.3d 1128, 1130-31 (7th Cir. 2004) (same). In close

races such fraud can swing elections. Since Crawford already recognized this risk,

it need not be proven. Mail ballots pose an even greater threat than absentee ballots

because mail ballots arrive unrequested to many addresses where individuals have

moved, are temporarily gone due to COVID-19, are dead, etc., leaving unclaimed

ballots available to those who would use them for vote fraud.

    Though this fraud risk with mailed ballots need not be proven, examples

abound in Crawford’s cited authorities and in The Heritage Foundation’s A Sam-

pling of Recent Election Fraud Cases from Across the United States with1,296

cases of documented voter fraud in recent years. See heritage.org/voterfraud. Re-

cently, in Patterson, New Jersey, four men were charged with criminal election



    5
     Crawford relied in part on the Carter-Baker Report, prepared by a bipartisan
commission co-chaired by President Carter, which said mailed ballots are “the
largest source of potential voter fraud” and are “likely to increase the risk of fraud
and of contested elections.” Commission on Federal Election Reform, Building
Confidence in U.S. Elections 35, 46 (2005), available at bit.ly/3dXH7rU.

Pls.’ Prel. Inj. Mem.                      3
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 11 of 37



fraud involving mail-ballot voting.6 There was also evidence of a voter carrying

numerous ballots and postal workers leaving ballots sitting out in building lobbies,

making them available for fraudulent use.7 A Democratic operative described his

vote-fraud experience, noting it is “plenty common” and explaining schemes he’s

readily employed, including ballot harvesting, ballot tampering, coercion, and brib-

ery.8 These examples reenforce what Crawford established—that mailed ballots

pose a real and higher risk of fraud that legislatures must balance in prescribing an

election’s manner.

C. A sudden flood of mailed ballots poses serious risks to the right to vote.

    Where states without a history of many mailed ballots suddenly create a flood

of mailed ballots, that sudden flood poses serious risks to the right to vote. For ex-

ample, absentee-ballot applicants risk not getting their ballot. RNC v. DNC, 140 S.

Ct. 1205 (2020) (Ginsberg, J. dissenting) (the “surge in absentee-ballot requests

has overwhelmed election officials, who face a huge backlog in sending ballots”).

This problem plagued voters in states from Wisconsin to Georgia, where tens of
    6
      Vogt, All-Mail Pandemic Election Ends IN Fraud Charges Against NJ Politi-
cians, New Jersey 101.5, June 25, 2020, nj1015.com/all-mail-pandemic-election-
ends-in-fraud-charges-against-nj-politicians/?trackback=fbshare_mobile.
    7
      Re, Mail-in voting faces slew of issues nationwide, as emergency USPS
memo sounds alarm, Fox News, July 22, 2020, www.foxnews.com/politics/mail-
in-voting-faces-slew-of-issues-nationwide.
    8
      Levine, Confessions of a voter fraud: I was a master at fixing mail-in ballots,
The New York Post, August 29, 2020, nypost.com/2020/08/29/political-insider-
explains-voter-fraud-with-mail-in-ballots.

Pls.’ Prel. Inj. Mem.                      4
         Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 12 of 37



thousands of voters did not receive requested ballots. Verified Complaint (“VC”;

Doc. 1) ¶¶ 61-67.

    Mailed ballots are also more frequently rejected, with rejection rates 100 times

in-person voting.9 An NPR analysis found that more than 550,000 ballots were re-

jected in this year’s presidential primaries,10 many in key battleground states where

state and national results could be determined by small margins. Id. Minority vot-

ers’ ballots are rejected at higher rates, with research indicating that African Amer-

icans, young people, and first-time voters are less likely to have their ballots

counted due to noncompliance with technical requirements or late arrival.11 VC ¶¶

82-85.

    Election workers, overwhelmed by the sudden flood, have less ability to care-

fully review mailed ballot to screen out fraudulent ones, creating a substantial risk

that fraudulent votes will be counted. Sometimes they simply don’t check mail bal-



    9
      Warren, Democrats Should Curb Their Enthusiasm for Mail-in Voting, Polit-
ico, Sept. 2, 2020, politico.com/news/magazine/2020/09/02/democrats-mail-
in-voting-407939.
    10
       Fessler & Moore, More than 550,000 Primary Ballots Rejected in 2020, Far
Outpacing 2016, NPR, Aug. 22, 2020, npr.org/2020/08/22/904693468/more-than-
550-000-primary-absentee-ballots-rejected-in-2020-far-outpacing-2016.
    11
       Ross, More than 18,000 mail ballots not counted in Florida’s March presi-
dential primary, Tampa Bay Times, June 29, 2020,
tampabay.com/news/health/2020/06/29/more-than-18000-mail-ballots-not-
counted-in-floridas-march-presidential-preference-primary.

Pls.’ Prel. Inj. Mem.                      5
          Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 13 of 37



lots.12

    Widespread problems have occurred with U.S. Postal Service (“USPS”) deliv-

ery, including ballots lost and arriving post-election.13 Sudden floods exacerbate

this, with problems in primaries becoming worse in general elections. A recent au-

dit revealed potential postal problems, noting several facilities reviewed “did not

always comply with election and political mail readiness procedures.”14 USPS offi-

cials are concerned voters won’t receive ballots in time for election day due to pro-

duction capacity and their ability to meet election deadlines.15 VC ¶¶ 93-96. The

USPS warned nearly every state of a risk ballots may not be returned in time to be

counted.16 The USPS inspector general detailed concerns over USPS’s ability to


    12
       Mauger, ‘This can’t go on’: Detroit primary ballots went unchecked, GOP
poll challengers say, Detroit News, Sept. 2, 2020,
detroitnews.com/story/news/politics/2020/09/02/republican-observers-say-detroit-
ballots-went-unchecked/5680540002/ .
    13
       Corasaniti & Saul, Inside Wisconsin’s Election Mess: Thousands of Missing
or Nullified Ballots, N.Y. Times, Apr. 9, 2020,
nytimes.com/2020/04/09/us/politics/wisconsin-election-absentee-coronavirus.html.
    14
       Wise, Postal Service Watchdog Outlines ‘Concerns’ Surrounding Election
Readiness, NPR, Sept. 1, 2020, npr.org/2020/09/01/908395806/postal-service-
watchdog-outlines-concerns-surrounding-election-readiness.
    15
       Manfredi, USPS officials worry “supply chain” issues could impact mail
ballots: Report, Fox Business, September 3, 2020, foxbusiness.com/politics/senior-
usps-officials-worried-issues-in-the-supply-chain-
could-prevent-voters-from-receiving-ballots-in-time-for-election-day-report.
    16
       Kaufman, Postal service warns nearly every state it may not be able to deliv-
ery ballots in time based on current election rules, CNN, Aug. 15, 2020,
cnn.com/2020/08/14/politics/usps-warn-states-mail-in-ballot-delivery/index.html.

Pls.’ Prel. Inj. Mem.                     6
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 14 of 37



handle the influx of mailed ballots in the general election, despite recent actions by

Postmaster General DeJoy.

   Mail-ballot voting is more expensive and complicated than in-person voting.

Estimated costs of “maintaining in-person voting” nationally are $271.4 million,

while providing all Americans with a “vote by mail option” would cost between

$982 million and $1.4 billion.17 With the increased costs of mail-ballot voting

versus in-person voting, and no increased funding provided by the legislature,

given the Governor’s unilateral action, Montana election officials may not be able

to afford to properly administer additional mail ballots.

   Finally, mail ballots could lead to a delay and uncertainty in election results,

which voters in New York City and Philadelphia experienced in their primary elec-

tions. VC ¶¶ 103-104. While a delay in results in primary elections is one thing,

experts fear the “constitutional crisis” that could occur if the results of November’s

presidential election remain unknown for days or weeks.18 VC ¶¶ 105-106.

   Though the Montana Association of Counties wrote Governor Bullock a letter

   17
       Norden et al., Brennan Center for Justice, Report: Estimated Costs of
Covid-19 Election Resiliency Measures (2020), brennancenter.org/our-
work/research-reports/estimated-costs-covid-19-election-resiliency-measures; see
also Moretti, What are costs of voting by mail?, Electionline.org (2020),
electionline.org/electionline-weekly/2020/04-23 (mail voting more expensive).
    18
       Re, Mail-in voting faces slew of issues nationwide, as emergency USPS
memo sounds alarm, Fox News, July 22, 2020, foxnews.com/politics/mail-in-
voting-faces-slew-of-issues-nationwide

Pls.’ Prel. Inj. Mem.                     7
         Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 15 of 37



requesting the Plan and claiming “success” in the mail-ballot primary, the primary

had problems, including some just outlined. Thousands of voters in Gallatin and

Lewis and Clark counties didn’t get ballots or got wrong ballots, and Mizzoula

County’s Election Administrator admitted that “since it was an all mail ballot elec-

tion, we had a lot of undeliverable ballots.” VC ¶¶ 107-112. The turnout for gen-

eral elections is historically much higher than for primaries, and a reported 46 of

56 Montana counties have filed mail-ballot plans,19 so there will be a ballot flood.

D. Voters are irreparably harmed by the Plan.

    Plaintiffs include registered, eligible voters who intend to vote in the Novem-

ber election, who will be harmed if the Plan remains in force. VC ¶¶ 5-10. First,

there will not be an Elections-Clause-compliant election. Second, the flood of bal-

lots will be beyond the abilities of election workers to adequately process and mon-

itor, resulting in more illegal ballots and vote-dilution disenfranchisement. Third,

the flood of ballots that will be beyond the abilities of USPS and election workers

(who were all expecting and preparing for the normal number of absentee ballots)

to adequately handle, will result in ballots not sent, lost ballots, and tardy ballots,

resulting in direct disenfranchisement. Fourth, Plaintiffs living outside counties

choosing the Plan will suffer a violation of their one-person-one-vote rights. The

    19
      Florio, 46 Montana counties file mail ballot plans, Sept. 4, 2020,
missoulian.com/news/state-and-regional/govt-and-politics/46-montana-counties-
file-mail-ballot-plans/article_b14cfead-9bbc-5601-95c3-d69c0a0563f0.html.

Pls.’ Prel. Inj. Mem.                       8
       Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 16 of 37



harms are irreparable; elections lack do-overs. Plaintiffs Joe Lamm and Fiona Nave

are local candidates, who have the same risk of direct and vote-dilution disenfran-

chisement as other Voters along with the added interest that they are likely to lose

ballots cast for them from voters suffering such disenfranchisement. VC ¶¶ 5, 9.

Plaintiff Ravalli County Republican Central Committee asserts the interests of its

members, who include registered, eligible voters who intend to vote and thus have

the voter harms stated above. The Committee’s mission is to educate, motivate, and

assist voters to elect Republicans and help Republicans get elected. VC ¶ 6.

                                     Standing

   Voters meet the standing requirements of Lujan v. Defenders of Wildlife, 504

U.S. 555, 560-61 (1992), because they suffer personal harm that is traceable to the

Governor’s Plan, and the Secretary of State’s implementation of it, and is redress-

able by requested relief. In particular, their equal-protection claim (Count IV) pro-

vides readily recognized standing for persons in counties that do not elect mail-bal-

lot voting and are thus disadvantaged by the increased voting power of voters in

counties who elect mail-ballot voting under the analysis of Bush v. Gore, 531 U.S.

98, 107 (2000) (and cited cases). And other claims aren’t generalized grievances

under Lujan’s two formulations of that doctrine:

   [1] a plaintiff raising only a generally available grievance about govern-
   ment—claiming only harm to his and every citizens’s interest in proper appli-

Pls.’ Prel. Inj. Mem.                     9
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 17 of 37



    cation of the Constitution and laws, and seeking relief that no more directly
    and tangibly benefits him than it does the public at large—does not state an
    Article III case or controversy,

id. at 560-61 (emphasis added), and

    [2] an injury amounting only to the alleged violation of a right to have the
    Government act in accordance with law [is] not judicially cognizable ... [and]
    cannot alone satisfy the requirements of Art. III ...,”

id. at 575-76 (internal quotation marks and citation omitted). So there are two is-

sues: (1) whether the claimant is just a citizen trying only to make the government

do its job without more and (2) whether the claim the same claim held by “every

citizen.” Because the first issue is more specific, it is the core of the analysis.

“[T]he proper inquiry is whether the plaintiffs sue solely as citizens who insist that

the government follows the law.” Andrade v. NAACP of Austin, 345 S.W.3d 1, 8

(Tex. 2011) (citing E. Chemerinsky, Constitutional Law: Principles and Policies

91 (3d ed. 2006)) (emphasis added). “[N]either citizens nor taxpayers can appear

before a court simply to insist that the government and its officials adhere to the

requirements of law.” C.A. Wright et al., Federal Practice & Procedure § 3531.10

(3d ed. 2008) (emphasis added). Thus, mere “citizen” standing is the issue, and the

present challenge is not a generalized grievance under the first or second question.

    First, Voters don’t bring their claims under mere “citizen” standing. Rather,

they assert personal harms from the violation of their own fundamental right to

vote that is protected by the First and Fourteenth Amendments and U.S. Const. art.

Pls.’ Prel. Inj. Mem.                      10
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 18 of 37



I, § 4, cl. 1. Given the Supremacy Clause, U.S. Const. art. IV, para. 2, state offi-

cials must obey constitutional mandates. Voters’ claims are also particularized.

They don’t challenge anything not directly bearing on their claims, so they are not

just trying to make the government do its job in some general way but rather chal-

lenge that which particularly violates their rights. So they are no mere citizens try-

ing to make government do its job.

    Second, Voters assert a harm that is not the same as for every “citizen.” “The

bar is based not on the number of people affected—a grievance is not generalized

merely because it is suffered by large numbers of people.” Andrade, 345 S.W.3d at

7 (citing Chemerinsky, Constitutional Law 91). “[D]enying standing to persons

who are in fact injured simply because many others are also injured, would mean

that the most injurious and widespread Government actions could be questioned by

nobody.” United States v. SCRAP, 412 U.S. 660, 686-68 (1973). “[W]here a harm

is concrete, though widely shared, the Court has found injury in fact.” FEC v.

Akins, 524 U.S. 11, 24 (1998). Voters’ claim of harm here is actually three levels

of specificity below any harm suffered by “citizens.” (1) Within the class of citi-

zens are registered voters; only those registered could suffer vote dilution. (2)

Within the class of registered voters are eligible voters; only the eligible have a

right to vote that could suffer direct or vote-dilution disenfranchisement. (3)

Within the class of registered, eligible voters are those who actually vote; only

Pls.’ Prel. Inj. Mem.                     11
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 19 of 37



those who actually vote can have that vote lost or diluted by illegal votes. So Vot-

ers’ claims are particularized and not even close to Lujan’s citizen-standing defini-

tion of a generalized grievance.

    That such voters have standing is also apparent for two other reasons. First, an

election is the key opportunity for “We the People,” U.S. Const. pmbl., to exercise

their constitutional sovereignty in this democratic Republic, so elections are pre-

cisely about voters exercising their rights and they must be able to challenge harms

to those rights. Second, political parties are routinely permitted to assert the voting

rights of their members in a representational capacity, but that depends solely on

the fact that those voting members have standing. For example, Summers v. Earth

Island Institute, 555 U.S. 488 (2009), held that for representational standing an

organization must “make specific allegations establishing that at least one identi-

fied member had suffered or would suffer harm” or that “all the members of the

organization are affected by the challenged activity”), id. at 498-99. Cf. Georgia

Republican Party v. SEC, 886 F.3d 1198, 1203-05 (11th Cir. 2018) (rejecting polit-

ical party standing for not establishing that a member had standing). So individual

voters necessarily have standing to challenge harms to their voting rights.

    Moreover, Plaintiff Ravalli County Republican Central Committee represents

voters and has its own interest in electing Republican candidates just like other po-

litical parties whose standing is typically recognized in such cases. Plaintiffs Joe

Pls.’ Prel. Inj. Mem.                     12
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 20 of 37



Lamm and Fiona Nave are voters and also state legislative candidates. As candi-

dates they will be harmed if votes for them are lost or diluted, if the election is not

conducted in the legislature’s prescribed manner, and if voters in some counties

have greater voting power than those in others.

                                      Argument

    The Ninth Circuit uses a sliding-scale preliminary-injunction test:

    Plaintiffs ... must establish that: (1) they are likely to succeed on the merits;
    (2) they are likely to suffer irreparable harm in the absence of preliminary
    relief; (3) the balance of equities tips in their favor; and (4) an injunction is in
    the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20
    (2008). The Ninth Circuit weighs these factors on a sliding scale, such that
    where there are only “serious questions going to the merits”—that is, less than
    a “likelihood of success” on the merits—a preliminary injunction may still
    issue so long as “the balance of hardships tips sharply in the plaintiff’s favor”
    and the other two factors are satisfied.

Short v. Brown, 893 F.3d 671, 675 (9th Cir. 2018) (citations omitted) (emphasis in

original). “An allegation of future injury may suffice if ... there is a “‘substantial

risk’ that the harm will occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149,

158 (2014) (citation omitted). On the merits-success prong, “the burdens at the pre-

liminary injunction stage track the burdens at trial.” Gonzales v. O Centro Espirita

Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006).

                                            I.
                     Voters are likely to succeed on the merits.

    Voters are likely to succeed on the merits of each of their four claims.

Pls.’ Prel. Inj. Mem.                       13
         Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 21 of 37



A. The Plan violates the Elections Clause.

    The Plan violates Voters’ right to have and vote in a federal election under the

Elections Clause, which mandates that “[t]he Times, Places and Manner of holding

Elections for Senators and Representatives, shall be prescribed in each State by the

Legislature thereof .....” U.S. Const. art. I, § 4, cl. 1.20 Federal candidates are on the

November ballot, including the Governor. The legislature expressly barred mail-

ballot voting for such “regularly scheduled federal ... election[s],” MCA 13-19-

104(3)(a). Yet, though the Governor is not the legislature, Mont. Const. art. III, § 1

(separation of powers); id. art. IV, § 3 (legislature regulates elections), his Plan

allows counties to choose mail-ballot voting for the November election.

    No statutory authority can override these constitutional mandates, but even so,

no authority that the Plan cites authorizes displacing the legislature’s election-man-

ner monopoly. It cites MCA 10-3-104(2)(a), but Montana’s election laws regulate

a federal election, so they are not “regulatory statute[s] prescribing the procedures

for conduct of state business or orders or rules of any state agency” that may be

suspended in limited circumstances, id. Anyway, the legislative mandate is consis-

tent with the Governor’s Phase 2 restrictions, supra Facts(A), so there is no inter-

ference with “necessary action in coping with the emergency ...,” id. The Plan cites

    20
       The “Manner” “encompasses ... ‘... supervision of voting, protection of vot-
ers, prevention of fraud and corrupt practices ....’” Cook v. Gralike, 531 U.S. 510,
523-24 (2001) (citation omitted).

Pls.’ Prel. Inj. Mem.                      14
         Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 22 of 37



MCA 10-3-104(2)(c), but since the legislative mandate is consistent with Phase 2,

“compliance ... would [not] in any way prevent, hinder, or delay necessary action

in coping with the emergency,” id.

    That the Elections Clause provides a cause of action is clear from Bush, 531

U.S. 98, which included as an issue the claimed violation of the similarly worded

Electors Clause (legislature prescribes election’s manner): “whether the Florida

Supreme Court established new standards for resolving Presidential election con-

tests, thereby violating Art. II, § 1, cl. 2, of the United States Constitution.” 531

U.S. at 103. Given this recognized issue, such provisions may be the basis of

claims, though in Bush the Court did not reach that issue.

B. The Plan violates the right to vote by imposing the substantial risk of vote-
   dilution disenfranchisement that the legislative balancing rejected.

    The Plan violates the right to vote because it poses a substantial risk of vote-

dilution disenfranchisement by the inclusion of unlawful votes. This risk is cogni-

zable as a matter of law and fact.21

    As a matter of law, a substantial risk of vote-dilution and direct disenfranchise-

ment exists when an election is not conducted in the legislature’s prescribed man-

ner. This is because the legislature has the exclusive authority and expertise to bal-

ance voting access with election-integrity issues, which include the higher risk of
    21
      Facts regarding the risks of mailed ballots are set out in Facts(B), supra, and
the complaint. VC ¶¶ 47-112. Here the focus is on the matter-of-law aspect.

Pls.’ Prel. Inj. Mem.                      15
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 23 of 37



fraud posed by mail ballots established in Crawford. Supra Facts(B). So the “leg-

islative balance” in state election law is the binding finding of what is safe for this

state in this election to prevent such vote-dilution and direct disenfranchisement.

Consequently, the Plan violates the right to vote as a matter of law because it al-

lows what the legislature did not allow in its legislative balancing because it posed

a substantial risk of such disenfranchisement.

    The foregoing is well-supported law. The U.S. Constitution “confers on states

broad authority to regulate the conduct of elections, including federal ones.” Grif-

fin, 385 F.3d at 1130 (citing U.S. Const. art I, § 4, cl.1). “[S]triking ... the balance

between discouraging fraud and other abuses and encouraging turnout is quintes-

sentially a legislative judgment . . . .” Id. at 1131 (emphasis added). There is no

right to vote by mail and mailed ballots pose special fraud risks, so only the legisla-

ture has the authority and is equipped to balance access and integrity in the mailed-

ballot context. Id. at 1130-31.

    The legislative balancing cannot be gainsaid based on what other states do be-

cause only this state’s legislature has authority to balance and mandate what is

needed in this state, including prescribing a manner that allows only a modest

amount of mail voting, which curtails the risk posed by mailed ballots by keeping

them to a modest percentage of all votes. “[S]tates that have more liberal positions

... may well have different political cultures ..., cultures less hospitable to election

Pls.’ Prel. Inj. Mem.                      16
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 24 of 37



fraud.” Id. So “[o]ne size need not fit all.” Id.

    Nor can the legislative balancing be gainsaid on the notion that a particular

safeguard isn’t needed because the legislature provided other safeguards. The leg-

islature thought they all were required in its balancing. Specifically, as Griffin and

Crawford, 553 U.S. at 193-96, recognize there is a known and greater risk of fraud

with mailed ballots than in-person voting. Knowing that risk, the legislature tight-

ens or loosens mailed-ballot access to control the approximate percentage of

mailed ballots on the basis of perceived risk, which is essential to prevent direct

disenfranchisement because the U.S. Postal Service (“USPS”) and election workers

are overwhelmed by a sudden flood of mailed ballots for which they were unable

to plan, resulting in lost and tardy ballots and vote-dilution because overwhelmed

screeners are unable to do as careful a job of screening out illegal ballots. Main-

taining the legislative balance is vital because “confidence in the integrity of our

electoral processes is essential to the functioning of our participatory democracy”

and “[v]oter fraud drives honest citizens out of the democratic process and breeds

distrust of our government.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006).

    So as a matter of law, the risk of illegal votes is real and cognizable here, the

increase in illegal votes will dilute legal votes, and vote dilution is a form of for-

bidden disenfranchisement. The fundamental right to vote is well-established:

“[T]he Constitution of the United States protects the right of all qualified citizens

Pls.’ Prel. Inj. Mem.                      17
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 25 of 37



to vote, in state as well as in federal elections” and to have that vote counted.

Reynolds v. Sims, 377 U.S. 533, 554 (1964). “[T]he right of suffrage can be denied

by a debasement or dilution of the weight of a citizen’s vote just as effectively as

by wholly prohibiting the free exercise of the franchise.” Id. at 555. As the Plan

will flood the state with a quantity of mail ballots that the legislative balancing al-

ready determined unsafe, voters as a matter of law suffer a substantial risk that

their votes will be diluted by illegal votes, which establishes vote-dilution disen-

franchisement.

    Another useful way to analyze the Plan is under Burdick v. Takushi, 504 U.S.

428, 434 (1992), which is used to evaluate a “state election law,” id. at 434. The

Plan actually displaces the “state election law,” but Burdick’s balancing approach

is useful to evaluate both the original state election law (banning mail ballots) and

the Plan’s purported justifications for replacing the legislative balancing. Burdick

requires “weighing ‘the character and magnitude of the asserted injury to the rights

... that the plaintiff seeks to vindicate’ against ‘the precise interests put forward by

the State as justifications for the burden imposed by its rule,’” considering “‘the

extent to which those interests make it necessary to burden the plaintiff’s rights.’” -

Id. at 434 (citation omitted). Strict scrutiny applies to “‘severe’ restrictions,” but

“reasonable, nondiscriminatory restrictions” only get rational-basis review and typ-

ically survive, id. at 434. As disenfranchisement is a severe burden, see, e.g., LWV

Pls.’ Prel. Inj. Mem.                      18
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 26 of 37



of N.C. v. North Carolina, 769 F.3d 224, 244 (4th Cir. 2014); Ne. Ohio Coal. for

the Homeless v. Husted, 696 F.3d 580, 597 (6th Cir. 2012), Defendants must prove

that (i) the Plan is narrowly tailored to a compelling governmental interest and (ii)

the original statute is not a reasonable, nondiscriminatory restriction that is ratio-

nally justified by the legislative balancing of access and integrity.

    Regarding balancing interests, the legislature already has done the necessary

balancing. It had the authority and the expertise to decide to ban mail ballots in

general federal elections. That is reasonable, nondiscriminatory, and rationally

based on its expert balancing of access and integrity. That should end the matter.

But Defendants’ purported justification for the Plan is COVID-19, which is not

compelling for two reasons. First, existing election law is fully compliant with

Phase 2 generally, with by-request absentee-ballot voting available with no re-

quired excuse for the minority specially at risk, so there was no need for the Plan.

Supra Facts(A).

    Second, measured against the benchmark for a permissible burden established

in Crawford, 553 U.S. 181, the burdens of complying Phase 2 requirements for in-

person voters or requesting an absentee ballot for other voters don’t amount to a

cognizable burden, let alone a compelling one. Crawford held it not unreasonable

to require those lacking photo identification to vote to bear “the inconvenience of

going to the Bureau of Motor Vehicles, gathering required documents, and posing

Pls.’ Prel. Inj. Mem.                      19
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 27 of 37



for a photograph” to get a free ID card because that did “not qualify as a substantial

burden on most voters’ right to vote ...,” id. at 198 (Stevens, J., joined by Roberts,

C.J., and Kennedy, J.) (controlling op.). And that burden was mitigated by the fact

that voters could vote a provisional ballot and then “travel to the circuit court

clerk’s office within 10 days to execute the required affidavit.” Id. at199. And that

burden “is unlikely ... [to] pose a constitutional problem ....” Id. “And even assum-

ing that the burden may not be justified as to a few voters, that conclusion is by no

means sufficient to establish” the facial relief sought. Id. at 199-00. These reason-

able burdens were closely related to legitimate state interests in “election modern-

ization” (including cleaning up voter roles recognized to contain unqualified vot-

ers), preventing “voter fraud,” and “safeguarding voter confidence.” Id. at 192-97.

Since the burden of required travel and inconvenience in Crawford was reasonable

and justified for the voter-identification requirement despite some possible harm to

some persons, Defendants must prove any burden here is substantially greater and

not similarly a reasonable requirement for most people. But practicing the recom-

mended safeguards for engaging in essential activities is no greater burden than the

burden found reasonable in Crawford, so it is a reasonable, nondiscriminatory re-

striction that is readily justified in balancing by state interests in election integrity.

And even if the legislative mandate might be a problem for a small number, that in

no way justifies the facial replacement of the legislative mandate with the Plan. Id.

Pls.’ Prel. Inj. Mem.                       20
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 28 of 37



at 199-200. Requesting an absentee ballot is no burden under Crawford.

    Turning to tailoring, given that the Plan is a broad facial remedy for perceived

problems with the legislative balancing, Defendants must satisfy the test in United

States v. Salerno, 481 U.S. 739, 745 (1987) (“A facial challenge to a legislative

Act is, of course, the most difficult challenge to mount successfully, since the chal-

lenger must establish that no set of circumstances exists under which the Act

would be valid”). So at a minimum, the remedy of the Plan should have been as-

applied to those specially at risk. Instead, the Plan replaced the legislative balanc-

ing with an overbroad mail-ballot Plan. That overbreadth alone dooms the Plan

under Burdick. As the Supreme Court said when applying Burdick and Salerno in

Crawford, one ought not invalidate the whole provision.

    A facial challenge must fail where the statute has plainly legitimate sweep.
    When we consider the statute’s broad application to all Indiana voters, we
    conclude that it imposes only a limited burden on voters’ rights. The precise
    interests are advanced by the State are therefore sufficient to defeat petition-
    ers’ facial challenge. ... [P]etitioners have not demonstrated that the proper
    remedy—even assuming an unjustified burden on some voters—would be to
    invalidate the entire statute.

553 U.S. at 202-03 (quotation marks and citations omitted). This tailoring analyses

proves Defendants cannot meet their burden to prove the Plan narrowly tailored to

a compelling state interest. It even fails rational-basis analysis.




Pls.’ Prel. Inj. Mem.                      21
         Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 29 of 37



C. The Plan violates the right to vote by imposing the substantial risk of di-
   rect disenfranchisement the legislative balancing rejected.

    The Plan violates the right to vote because it poses a substantial risk of direct

disenfranchisement by lost or tardy votes. This risk is also cognizable as a matter

of law and fact.22

    The analysis parallels that in Part I.B, supra, which discussed direct disenfran-

chisement somewhat. As a matter of law, a substantial risk of direct disenfranchise-

ment exists when an election is not conducted in the legislature’s prescribed man-

ner because it balanced voting access with election-integrity issues, which include

the substantial risk of lost or tardy mailed ballots when there is the sudden flood of

mailed ballots described in Facts(C), supra. The Plan violates the right to vote as a

matter of law because it allows what the legislature did not allow since it posed a

substantial risk of such disenfranchisement.

    And under Burdick, 504 U.S. at 434, the legislature already has done the neces-

sary balancing. It had the authority and expertise to ban mail ballots in general fed-

eral elections, which was reasonable, nondiscriminatory, and rationally based on its

expert balancing of access and integrity. That should end the matter. Defendants’

purported COVID-19 justification is not compelling because existing election law

is fully compliant with Phase 2 generally, with by-request absentee-ballot voting
    22
      Facts regarding the risks of mailed ballots are set out in Facts(C), supra, and
the complaint. VC ¶¶ 59-112. Here the focus is on the matter-of-law aspect.

Pls.’ Prel. Inj. Mem.                     22
         Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 30 of 37



available for any specially at risk. Measured against Crawford’s benchmark for a

permissible burden, the burdens of complying with Phase 2 requirements for in-

person voters or requesting an absentee ballot are not cognizable. And possible

burdens for a few doesn’t justify the overbroad Plan.

    Regarding tailoring, Defendants must satisfy the Salerno test, 481 U.S. at 745,

and at most the Plan should have provided only an as-applied remedy for those

specially at risk. It did not. That overbreadth alone dooms the Plan under Burdick,

Salerno, and Crawford. Defendants cannot meet their burden to prove the Plan

narrowly tailored to a compelling state interest. It even fails rational-basis review.

D. The Plan violates the right to vote and equal protection by empowering
   voters in some counties over others.

    A reported 46 of 56 Montana counties have filed mail-ballot plans.23 If the

plans are approved, voters in the 46 counties will have greater voting power than

other-county voters. The Plan enhances the overall odds of voters in counties

adopting the Plan being able to vote and have their votes counted (while violating

the legislature’s controlling balancing of access and integrity by creating a substan-

tial risk of ballot fraud and lost or tardy ballots). As a result, proportionally more

votes will be obtained from in-Plan counties than from other counties—with the


    23
      Florio, 46 Montana counties file mail ballot plans (Sept. 4, 2020),
missoulian.com/news/state-and-regional/govt-and-politics/46-montana-counties-
file-mail-ballot-plans/article_b14cfead-9bbc-5601-95c3-d69c0a0563f0.html.

Pls.’ Prel. Inj. Mem.                      23
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 31 of 37



difference not being accounted for by population differences. From a political per-

spective, mining extra votes from counties where one political party dominates fa-

vors that political party at the expense of voters in other counties of a different po-

litical persuasion as happened in Florida in Bush, 531 U.S. 98, where Democrats

mined Democrat-leaning counties instead of the whole state.

    But empowering voters in one county to the disadvantage of voters in other

counties violates a long line of one-person-one-vote authority that requires that

citizens in one county not be disadvantaged compared to voters in other coun-

ties—precisely what the Supreme Court held was an impermissible violation of the

right to vote (by dilution of vote values in other counties) and the Equal Protection

Clause of the Fourteenth Amendment as discussed in Bush. As Bush noted, the vot-

ers of one county may not have “greater voting strength”:

    An early case in our one-person, one-vote jurisprudence arose when a State
    accorded arbitrary and disparate treatment to voters in its different counties.
    Gray v. Sanders, 372 U.S. 368 (1963). The Court found a constitutional viola-
    tion. We relied on these principles in the context of the Presidential selection
    process in Moore v. Ogilvie, 394 U.S. 814 (1969), where we invalidated a
    county-based procedure that diluted the influence of citizens in larger counties
    in the nominating process. There we observed that “[t]he idea that one group
    can be granted greater voting strength than another is hostile to the one man,
    one vote basis of our representative government.” Id., at 819.

Id. at 107. (Note that this analysis doesn’t turn just on Bush because the Court there

relied on a series of cases.) The same disparate treatment occurred in the 2020

Florida election, where the Florida Supreme Court’s plan was to include totals

Pls.’ Prel. Inj. Mem.                     24
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 32 of 37



from two counties though “each of the counties used varying standards to deter-

mine what was a legal vote. Broward County used a more forgiving standard than

Palm Beach County, and uncovered almost three times as many new votes, a result

markedly disproportionate to the difference in population between the counties.”

Id. Because of this and similar equal-protection violations causing and risking vote

dilution, “[s]even Justices of the Court agree[d] that there [were] constitutional

problems with the recount ordered by the Florida Supreme Court that demand[ed] a

remedy.” Id. at 111. The Florida Supreme Court should have implemented a sys-

tem without greater voting strength for one group, just as Montana must have a

neutral, uniform voting system. But the Plan violates that. Just as the Florida plan

had to be enjoined, the Plan must be enjoined.

                                       * * *

    As Plaintiffs have a strong likelihood of success on their claims, other

preliminary-injunction factors follow, particularly since the right to vote is based

on the First and Fourteenth Amendments. At a minimum, “‘the balance of hard-

ships tips sharply in [Plaintiffs’] favor’ and the other two factors are satisfied.”

Short, 893 F.3d at 675 (citation omitted).




Pls.’ Prel. Inj. Mem.                      25
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 33 of 37



                                           II.
                 A preliminary injunction is necessary to prevent
                    irreparable harm to constitutional rights.

    Plaintiffs have irreparable harm for reasons tracking their claims. See also su-

pra Facts(D). They have no remedy at law if the Plan is implemented and the elec-

tion held in violation of their rights. If the Plan is implemented, their rights to vote,

equal protection, and an Elections Clause compliant election. Because “the right of

suffrage is a fundamental matter in a free and democratic society.” Reynolds, 377

U.S. at 561-62 (1964), “[c]ourts routinely deem restrictions on fundamental voting

rights irreparable injury,” League of Women Voters of N.C. v. North Carolina

(“LWVNC”), 769 F.3d 224, 247 (4th Cir. 2014) (collecting cases). “[O]nce the

election occurs, there can be no do-over and no redress,” making the injury to

“voters ... real and completely irreparable if nothing is done to enjoin [the chal-

lenged] law.” LWVNC, 769 F.3d at 247. “[T]here are no mulligans” where voters

are disenfranchised by denial of requested relief. Fla. Democratic Party v. Scott,

215 F. Supp. 3d 1250, 1258 (N.D. Fla. 2016). And the harm is imminent because

the election is November 3 and the Plan is already being implemented.

                                          III.
   The balance of equities and the public interest support injunctive relief.

    Where as here, Voters will suffer violations of their constitutional rights, the

public interest requires their protection. A state suffers no harm if likely unconsti-

Pls.’ Prel. Inj. Mem.                      26
        Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 34 of 37



tutional actions are preliminarily enjoined. See, e.g., Giovani Carandola v. Bason,

303 F.3d 507, 521 (4th Cir. 2002). “[U]pholding constitutional rights surely serves

the public interest.” Id. While safeguarding public health is a governmental inter-

est, the Plan is unjustified by COVID-19 concerns because the existing legislative

balancing was fully consistent with Phase 2. See Facts(A). Vitally, following the

legislature’s own balancing, i.e., following the rule of law, is strongly in the public

interest and should outweigh all because only the legislature is authorized and

equipped to balance such interests and prescribe the election’s manner. The bal-

ance of harms and public interest favor the requested relief.

                                    Conclusion

    This Court should grant the preliminary-injunction motion.




Pls.’ Prel. Inj. Mem.                     27
       Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 35 of 37



September 9, 2020                          Respectfully submitted,

                                       /s Emily Jones
James Bopp, Jr. (IN #2838-84)*         Emily Jones
 jboppjr@aol.com                         emily@joneslawmt.com
Richard E. Coleson (IN #11527-70)*     JONES LAW FIRM
 rcoleson@bopplaww.com                 2101 Broadwater Ave.
Courtney Turner Milbank (IN #32178-29) P.O. Box 22537
 cmilbank@bopplaw.com                  Billings, MT 59104
Angela Stuedemann (IA #69956)          Telephone: 406/384-7990
 astuedemann@bopplaw.com               Local Counsel for Plaintiffs
True the Vote, Inc.
 Voters’ Rights Initiative
THE BOPP LAW FIRM, PC
1 South Sixth St.
Terre Haute, IN 47807-3510
Telephone: 812/232-2434
*Pro hac vice application forthcoming
Lead Counsel for Plaintiffs




Pls.’ Prel. Inj. Mem.                 28
       Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 36 of 37



                         Certificate of Compliance
   I certify that the foregoing document complies with Local Civil Rule

7.1(d)(2)(E) because it contains 6,486 words according to the word processing pro-

gram used, excluding portions excluded by local rule.


                                             /s Emily Jones
                                             Emily Jones
                                               emily@joneslawmt.com
                                             JONES LAW FIRM
                                             2101 Broadwater Ave.
                                             P.O. Box 22537
                                             Billings, MT 59104
                                             Telephone: 406/384-7990
                                             Local Counsel for Plaintiffs




Pls.’ Prel. Inj. Mem.                   29
       Case 6:20-cv-00067-DLC Document 3 Filed 09/09/20 Page 37 of 37



                            Certificate of Service

   I hereby certify that I caused the foregoing document to be served via first class

U.S. Mail on September 9, 2020, on all defendants:

Governor Stephen Bullock
PO Box 200801
Helena, MT 59620-0801

Secretary of State Corey Stapleton
Montana Capitol Building, Rm 260
P.O. Box 202801
Helena, MT 59620-2801

                                              /s Emily Jones
                                              Emily Jones




Pls.’ Prel. Inj. Mem.                   30
